Citation Nr: 0011221	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-00 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for ear fungus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision in which 
service connection for bilateral hearing loss and ear fungus 
was denied.

In November 1999, the Board remanded these issues for further 
development, observing that the RO had developed the case as 
one of entitlement to service connection for bilateral 
hearing loss and ear fungus rather than one involving the 
need to present new and material evidence to reopen the 
previously denied claims for these disabilities.  The Board 
requested that the RO send the veteran and his representative 
a supplemental statement of the case, indicating whether the 
claims for bilateral hearing loss and ear fungus had been 
reopened and giving notice of the applicable laws and 
regulations governing the finality of decisions, the 
submission of new and material evidence, and the reopening of 
previously denied claims.  A review of the claims file shows 
that the RO issued a supplemental statement of the case in 
November 1999, which complies with the Board's requests.  The 
Board thus finds that the RO complied with the terms of the 
remand.


FINDINGS OF FACT

1.  By a rating decision dated in April 1977, the RO denied 
the veteran's claims for service connection for bilateral 
hearing loss and ear fungus.  The veteran was given notice of 
this decision on May 20, 1977.

2.  The veteran did not appeal the April 1977 decision.

3.  Evidence received since the April 1977 rating decision 
consists of the veteran's statements and testimony, none of 
which is either new or material in that it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1977 rating decision by the RO, which denied 
the veteran's claims for service connection of bilateral 
hearing loss and ear fungus, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 
(1999).

2.  The claim for entitlement to service connection for 
bilateral hearing loss is not reopened by the submission of 
new and material evidence.  38 U.S.C.A. §§ 5107, 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim for entitlement to service connection for ear 
fungus is not reopened by the submission of new and material 
evidence.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (1999).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

The regulations provide that certain chronic diseases will be 
considered to have been incurred in service if manifested to 
a degree if 10 percent or more within one year from the date 
of separation from active service, where the veteran has 
served for 90 days or more during a period of war, or after 
December 31, 1946, even though there is no evidence the 
disease existed during service.  38 C.F.R. § 3.307 (1999).  
Organic diseases of the nervous system are among the chronic 
diseases for which the presumption is granted.  38 C.F.R. 
§ 3.309(a) (1999).

In this case, the veteran filed a claim for service 
connection for bilateral hearing loss and ear fungus in April 
1977.  The RO denied the veteran's claims later that same 
month.  The veteran was given notice of this decision on May 
20, 1977.  The veteran did not appeal this decision.  Hence, 
this decision became final.

The question before the Board is the limited question of 
whether the veteran has submitted new and material evidence 
to reopen his previously denied claim.  The unappealed, April 
1977, RO decision is the last prior final decision concerning 
the claim for service connection of bilateral hearing loss 
and ear fungus.  To reopen a finally denied claim, a veteran 
must submit new and material evidence.  38 C.F.R. 
§§ 3.104(a), 3.156 (1999).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

Evidence received since the April 1977 RO decision with 
regard to the veteran's claims for service connection for 
bilateral hearing loss and ear fungus includes statements 
proffered by the veteran and his testimony before the 
undersigned member of the Board in July 1999.  For reasons 
explains below, the Board finds that, while some of this 
evidence is new, none of it is material.

The veteran has submitted his own statements, including his 
September 1997 notice of disagreement and December 1997 Form 
VA 9, February and May 1997 statements, and testimony before 
the undersigned member of the Board in July 1999.  Portions 
of his statements and testimony are essentially duplicative 
of statements he made in his previous claim as reflected in 
his claim, received by the RO in April 1977.  In addition, 
his testimony that two individuals-one of whom knew the 
veteran before and after active service and the other, during 
active service-had offered sworn statements concerning their 
knowledge of the circumstances surrounding the veteran's 
hearing loss and inservice treatment for ear fungus, is also 
duplicative.  The Board notes that the statements the veteran 
testified about are present in the claims file before the 
Board, were received by the RO in April 1977, and were 
considered in the previous, April 1977, denial.  These 
subsequent statements and testimony are thus not new.

Where the evidence is not new, it is not necessary to 
determine whether it is "material."  Bielby v. Brown, 7 
Vet. App. 260, 264 (1994); see also Manio, 1 Vet. App. at 
145.

Portions of the veteran's statements and testimony are new, 
however, in that they were not previously of record.  These 
portions include his testimony and statements concerning 
treatment he received for his ear conditions following his 
discharge from active service.  In his hearing before the 
undersigned member of the Board, the veteran testified that 
he received treatment for his ear conditions from a private 
treating physician, in approximately 1947, and that he next 
sought treatment for his ear conditions approximately five to 
seven years following this.  He identified the physician who 
may have treated him in 1947 as Dr. Paul (last name found 
"inaudible" in the transcripts) of Babylon, New York.  In 
May 1997, he stated he first sought treatment after his 
discharge from active service for his ear conditions in 1952 
from Dr. Paul Biel, of Babylon, New York, and, thereafter, 
from Dr. Cecil Gross from 1960 to 1975.  The veteran seeks to 
establish that he manifested an ear or hearing condition 
within a year following his discharge from active service.  
Nonetheless, the veteran has presented no medical evidence to 
demonstrate this is so.  Furthermore, his testimony is 
uncertain and in conflict with other statements he previously 
made.  Moreover, he nowhere states or testifies that any of 
these physicians told him that his active service is the 
cause of his bilateral hearing loss, his ear fungus, or any 
other current ear condition. 

The veteran has presented no other medical evidence, 
statements, or opinions either demonstrating that his 
bilateral hearing loss was manifested to a compensable degree 
within a year after his discharge from active service, or 
establishing a causal link, or nexus, between his bilateral 
hearing loss and ear fungus, and his active service.

The veteran has offered his own statements regarding the 
nature and extent of his bilateral hearing loss and ear 
fungus and their relationship to service.  However, the 
record does not show that the veteran is a medical 
professional, with the training and expertise to provide 
clinical findings regarding the nature of his bilateral 
hearing loss and ear fungus and their etiologic relationship 
to his active service.  Consequently, his statements are 
credible with regard to his subjective complaints and his 
history, but they are neither sufficient to constitute 
competent medical evidence for the purpose of showing a nexus 
between current bilateral hearing loss and/or ear fungus and 
active service, nor sufficient to establish that the veteran 
manifested bilateral hearing loss to a compensable degree 
within the one-year presumptive period following discharge 
from active service.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993). 

As none of the evidence added to the record since the RO's 
April 1977 rating decision, either by itself or in the 
context of all the evidence, both old and new, provides 
medical evidence reflecting that the veteran's current 
bilateral hearing loss and any current ear fungus condition 
is related to his active duty service, the Board concludes 
that the additional evidence does not constitute new and 
material evidence sufficient to reopen the previously denied 
claims for entitlement to service connection for bilateral 
hearing loss and for ear fungus.  

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim for benefits.  Graves v. Brown, 8 Vet. App. 522, 
525 (1996).  This obligation depends on the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette, v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Here, the RO fulfilled its obligation in the 
November 1999 supplemental statement of the case.  Also, by 
this decision, the Board informs the veteran of the type of 
evidence needed to reopen these previously denied claims.  In 
this case, the veteran has not indicated the existence of 
medical evidence of a link between his active service and 
either his bilateral hearing loss or any ear fungus 
condition.

Concerning the treatment identified by the veteran in both 
his testimony and statements, the veteran also testified that 
he could not identify the physicians other than Dr. Biel, 
whom he testified had treated him after his discharge from 
active service, and further stated that the physicians had 
all died.  Similarly, in February 1997, he sent in a VA Form 
21-4142 indicating he had received treatment in 1962 and 1980 
from private physicians for his ear conditions, but he did 
not identify the physicians or give their addresses.  
Finally, the Board notes that the veteran testified he had 
had his hearing evaluated at two VA Medical Centers in 1995 
and 1996.  The RO did not obtain these records.  Nonetheless, 
the Board finds it is not necessary to do so.  As noted 
above, the veteran nowhere testifies or states that any 
medical professional has told him that his current bilateral 
hearing loss and any other ear condition are the result of 
his active service.  Moreover, a VA examination report 
evidencing bilateral hearing loss, dated in February 1975, 
was of record and considered in the April 1977 rating 
decision.  Thus, it is unlikely that these evaluations-
conducted 49 and 50 years after the veteran's discharge from 
active service, and well-beyond the one-year presumptive 
period-would be probative to issue at hand, which is one of 
causation.


ORDER

New and material evidence sufficient to reopen the claims for 
entitlement to service connection for bilateral hearing loss 
and ear fungus has not been received.  The appeal is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

